USCA4 Appeal: 21-2362       Doc: 9        Filed: 02/22/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-2362


        MICHAEL ANTRANTRINO LEE,

                             Plaintiff - Appellant,

                      v.

        D. BISHOFF, Lieutenant; B. GAINER, Correctional Officer; CAPTAIN YEAGER;
        LT. YARBER, LIEUTENANT (acting SIA at time),

                             Defendants - Appellees,

                      and

        MERRICK GARLAND, United States Attorney General,

                             Defendant.


        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:21-cv-00054-JPB-JPM)


        Submitted: February 17, 2022                                 Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Michael Antrantrino Lee, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2362      Doc: 9        Filed: 02/22/2022     Pg: 2 of 2




        PER CURIAM:

               Michael Antrantrino Lee seeks to appeal the district court’s order issued in his

        pending civil action denying his motion to appoint counsel. This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-47 (1949). The order Lee seeks to appeal is neither a final order

        nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for

        lack of jurisdiction. We deny Lee’s motion to appoint counsel and dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      DISMISSED




                                                    2